DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 16-19 and 32 are rejected.
Response to Arguments
101
Claim 16 key management and data management. These are abstract ideas. The computer technology merely automates and implements the abstract idea. The additional elements of the processors and memory automate and implement the abstract idea. Therefore, the abstract idea is not integrated into a practical application. The processor merely automates and implements the abstract idea to perform the functions. The devices do not provide meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment, the claim continues to be non-statutory. See Alice Corp. v. CLS Bank International, 573 U.S. __, 134 S. Ct. 2347 (2014).
Applicant submits as follows:
“[A]mended…[c]laim 16 is directed to a secure key management and data transmission system….” (Remarks (01/04/2021) at 12.)
“The claimed features require electronic circuits….” (Id. at 13.)
According to Applicant’s statements, the claims are directed towards an abstract idea since secure key management is nothing more than mathematical operations. Reading in light of the instant Specification, see 
With respect to Applicant’s statement related to the electronic circuits, the claim language is not inextricably linked the abstract idea since the processor is just a general purpose computer that automates and implements. (PGPUB at 0019.)
102/103
Arguments rendered moot. New grounds of rejection.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 16-19 and 32 are rejected under 35 U.S.C. 101 because the claimed invention is directed to abstract ideas without significantly more.
In the instant case, claims 16-19 and 32 are directed to a system. Therefore, these claims fall within the four statutory categories of invention. 
The claims are directed towards a data transmission system, as indicated by the title, which is an abstract idea of organizing human activity. Claims recite “receive user specific data from the user […] store service response data based on output of processing the user specific data [….] receive and store…service response data from the user […] receive…response data […] transmit the…response data […] transmit the user specific data […] receive…response data” which are grouped within the “certain methods of organizing human activity.” The claims fall into abstract ideas in prong one of step 2A of the Alice/Mayo test because the claims are Choose an item.. See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 52, 54 (January 7, 2019). Accordingly, the claims recite an abstract ideas (See pages 7, 10, Alice Corporation Pty. Ltd. v. CLS Bank International, et al., US Supreme Court, No. 13-298, June 19, 2014; 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 53-
Additionally, the claims are directed towards cryptographic operations per the language of “single encrypted…data” and “double encrypted response data” which is the abstract idea of a mathematical concept. See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, at 52 (Jan. 7, 2019). Therefore, the claim is directed an abstract idea, as it has been held that a combination of abstract ideas, in this case organizing human activity and a mathematical concept, is still an abstract idea. See FairWarning IP, LLC v. Iatric Sys., Inc., 839 F.3d 1089, 1093–94 (Fed. Cir. 2016).
This judicial exception is not integrated into a practical application because, when analyzed under prong two of step 2A of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 54-55 (January 7, 2019)), the additional elements of the claims such as processor, memory, and processing module merely uses a computer as a tool to perform an abstract idea(s). Specifically, the processor, memory, and processing module performs the steps or functions of “receive user specific data from the user […] store service response data based on output of processing the user specific data [….] receive and store…service response data from the user […] receive…response data […] transmit the…response data […] transmit the user specific data […] receive…response data” as a tool to implement the abstract idea(s). This does not integrate the abstract idea(s) into a practical application because it requires no more than a computer performing functions that correspond to acts required to carry out the abstract idea(s). Operations do not involve improvements to the functioning of a computer, or to any other technology or technical field (MPEP 2106.05(a)), the claims do not apply or use the abstract idea(s) to effect a particular treatment or prophylaxis for a disease or medical condition (Vanda Memo), the claims do not apply the abstract idea(s) with, or by use of, a particular machine (MPEP 2106.05(b)), the claims do not effect a transformation or reduction of a particular article to a different state or thing (MPEP 2106.05(c)), and the claims do not apply or use the abstract idea(s) in some other meaningful way beyond generally linking the use of the abstract ideas to a particular 
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when analyzed under step 2B of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 52, 56 (January 7, 2019)), the additional Choose an item. of using a “receive user specific data from the user […] store service response data based on output of processing the user specific data [….] receive and store…service response data from the user […] receive…response data […] transmit the…response data […] transmit the user specific data […] receive…response data” to perform the steps amounts to no more than using a computer or processor to automate and/or implement the abstract idea(s) of mathematical concepts and organizing human activity. As discussed above, taking the claim elements separately, the processor, memory, and processing module performs the steps or functions of “receive user specific data from the user […] store service response data based on output of processing the user specific data [….] receive and store…service response data from the user […] receive…response data […] transmit the…response data […] transmit the user specific data […] receive…response data”. These functions correspond to the actions required to perform the abstract ideas. Viewed as a whole, the combination of elements recited in the claims merely recite the concept(s) of mathematical concepts and organizing human activity. Therefore, the use of these additional elements does no more than employ the computer to automate and/or implement the abstract ideas. The use of a computer or processor to merely automate and/or implement the abstract ideas cannot provide significantly more than the abstract ideas itself (MPEP 2106.05(I)(A)(f) & (h)). Therefore, the claim is not patent eligible.
Dependent claims 17-19 and 32 further describe the abstract ideas of organizing human activity and mathematical concepts. The dependent claims do not include additional elements that integrate the abstract ideas into a practical application or that provide significantly more than the abstract ideas. Therefore, the dependent claims are also not patent eligible.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 16-19 and 32 are rejected under AIA  35 U.S.C. 103(a) as being unpatentable over Ramachandran et al. (US20160078431A1) (“Ramachandran”) in view of Downs et al. (US6226618) (“Downs”) in view of Ginter et al. (US5892900) (“Ginter”).
Regarding claim 16 Ramachandran teaches:
a transmission management system (Fig. 2 Item 210);
a data consumer network device (Fig. 2 Item 220);
a user network device; and (Fig. 2 Item 108)
a data transmission network communicatively connecting the transmission management 
the transmission management system comprises electronic circuits configured to (Fig. 2 Item 210):
…via the data transmission network (Fig. 2 Item 106; 0021);
generate single-encrypted service response data (Fig. 3 Item T(ID_X); 0038, 0040, 0043) by encrypting, using the first cryptographic key (Fig. 3 Item T(ID_X); 0038, 0040, 0043) 
transmit the single-encrypted service response data to the data consumer network device (Storage Device) (0043 “The encrypted transaction [is] transmitted to…the storage device 220.”); and 
receive…double-encrypted service response data from the user network device; and (0044 “[D]ouble encrypted common identifiers….are transmitted to the transaction data provider[.]”)
the data consumer network device comprises a first processor that is configured to execute first computer program codes to (Fig. 2 Item 108):
receive the single-encrypted service response data from the transmission management system; and (0043 “The encrypted transaction [is] transmitted to the content item selection system 108…”)
transmit the single encrypted service response data to the user network device (0043 “The encrypted transaction [is] transmitted to the content item selection system 108…”),
the user network device comprises a second processor that is configured to execute second computer program codes to (Fig. 2 Item 108):
transmit the user-specific data to the transmission management system (0043 “The encrypted transaction [is] transmitted to the content item selection system 108…”);
receive the single-encrypted service response data from the data consumer network device (0043 “The encrypted transaction [is] transmitted to…the storage device 220.”);
generate the double-encrypted service response data by encrypting, using a second cryptographic key, the single-encrypted service response data; and (Fig. 3 Item C(T(ID_X)); 0044, 0050)
transmit the double-encrypted service response data to the transmission management system (0044).
Ramachandran does not teach:
receive user-specific data from the user work device 
output[ting] of processing the user-specific data  by a processing module  that is provided by the data consumer network device ;
[distributing keys]  associated with the data consumer network device ;
store service response data based on [a method] …
Downs teaches:
receive user-specific data from the user work device (Fig. 6 Item 603; col. 23 ll. 41-67)
output[ting] of processing the user-specific data (Fig. 6 Item 640; col. 23 ll. 55-67, col. 27 ll. 1-18) by a processing module (Fig. 6 Item 632 inside Item 620) that is provided by the data consumer network device (Fig. 6 Item 620; col. 37 ll. 25-38 “Symmetric Keys that are…for…watermarking instructions[.]”);
[distributing keys] (col. 13 ll. 20-26) associated with the data consumer network device (col. 11 ll. 15-29, col. 69 ll. 17-28);

Therefore, it would have been obvious to one of ordinary skill in the art at the time of the filing date to modify the double cryptographic system teachings of Ramachandran with the symmetric 

Neither Ramachandran nor Downs teach:
store service response data based on [a method]…
Ginter teaches:
store service response data based on [a method] (Fig. 49b Items WRITE & 1540; col. 192 ll. 30-59)…

Therefore, it would have been obvious to one of ordinary skill in the art at the time of the filing date to modify the combined cryptographic teachings of Ramachandran-Downs with the writing of data in Ginter in order to maintain information about the “handling and control” of information. (Ginter at col. 1 ll. 15-36.)

Regarding claim 17 Downs teaches:
wherein the user network device comprises a mobile phone, a web browser, one or more telematics devices, or apparatus that is configured to generate the user-specific data by capturing health, wellness, or home-related measuring parameters (col. 79 ll. 26-47).

Regarding claim 18 Ramachandran teaches:
wherein the second processor of the user network device is configured to (Fig. 2 Item 108)
…with accessibility of the first cryptographic key to the user network device, and (Fig. 3 Item T(ID_X); 0038, 0040, 0043)
Ramachandran does not teach:
receive…payment transfer parameters associated 
the payment transfer parameters are triggered by the transmission system .
store [billing parameters] 
Downs teaches:
receive…payment transfer parameters associated (col. 47 ll. 25-59)
the payment transfer parameters are triggered by the transmission system (col. 47 ll. 25-57; see also col. 11 ll. 15-29, col. 69 ll. 17-28).

Therefore, it would have been obvious to one of ordinary skill in the art at the time of the filing date to the double cryptographic teachings of Ramachandran with the payments of Downs in order to create a “source[] of revenue.” (Downs at col. 2 ll. 35-54.)

Neither Ramachandran nor Downs teach:
store [billing parameters]
Ginter teaches:
store [billing parameters] (Fig. 49d Item WRITE & 1580; col. 193 ll. 35-67)

Therefore, it would have been obvious to one of ordinary skill in the art at the time of the filing date to modify the combined teachings of Ramachandran-Downs with the writing of data in Ginter in order to maintain information about the “handling and control” of information. (Ginter at col. 1 ll. 15-36.)

Regarding claim 19 Ramachandran teaches:
wherein the electronic circuits of the transmission management system are configured (Fig. 2 Item 210) 
Ramachandran does not teach:
to make the first cryptographic key to be accessible to the user network device in response to allowance parameters trigged by the data consumer network device.
Downs teaches:
to make the first cryptographic key to be accessible to the user network device (Fig. 6 Item 632 inside Item 620, Fig. 6 Item 641 inside Item 640; col. 33 Table Item in Row “Offer SC(s)” & col. 33 ll. 39-58) in response to allowance parameters trigged by the data consumer network device (Fig. 6 Item 517; col. 21 ll. 23-38).

Therefore, it would have been obvious to one of ordinary skill in the art at the time of the filing date to modify the double cryptographic system teachings of Ramachandran with the symmetric key encryption and asymmetric encryption techniques of Downs in order to create “confidential message[s] using public key algorithm[s]” (col. 13 ll. 19-46) and to “deter[] piracy” with watermarks (col. 22 ll.  9-24) with symmetric keys (col. 27 ll. 35-45).

Regarding claim 32 Ramachandran teaches:
the single encrypted service response data and the double-encrypted service response data are generated according [Diffie-Hellman…or a variant thereof.] (0038) 
Ramachandran does not teach:
[generating cipher text with] public key cryptography.
Downs teaches:
[generating cipher text with] public key cryptography (col. 13 l 19 “Public Key Algorithms” & 

Therefore, it would have been obvious to one of ordinary skill in the art at the time of the filing date to modify the double cryptographic system teachings of Ramachandran with the symmetric key encryption and asymmetric encryption techniques of Downs in order to create “confidential message[s] using public key algorithm[s]” (col. 13 ll. 19-46) and to “deter[] piracy” with watermarks (col. 22 ll.  9-24) with symmetric keys (col. 27 ll. 35-45).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DENNIS G KERITSIS whose telephone number is (313)446-6591.  The examiner can normally be reached on Mon-Fri 9:00-5:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Calvin Hewitt can be reached on 571-272-6709.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.